Citation Nr: 1111966	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for right shoulder rotator cuff tendonitis (dominant), rated as 10 percent disabling prior to July 31, 2007, 20 percent disabling from July 31, 2007 to December 3, 2007 and as 30 percent disabling from December 4, 2007.

2.  Entitlement to an increased disability rating for right elbow epicondylitis, currently rated 10 percent disabling.

3.  Entitlement to an increased disability rating for residuals of right thigh lipoma scar, rated as zero percent disabling prior to December 4, 2007, and as 10 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had service from November 1982 to February 2003.  

These matters come to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  A Notice of Disagreement was filed in January 2006, a Statement of the Case was issued in July 2007, and a Substantive Appeal was received in July 2007.  

The Veteran testified at a hearing before the Board in October 2010.  A transcript of that hearing is of record.  The Board notes that additional evidence was submitted at the Board hearing along with a waiver of RO review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the October 2010 Board hearing that he cannot lift his right shoulder or move his right elbow.  The Board notes that, at the Veteran's last VA examination in March 2010, right shoulder forward flexion was zero to 60 degrees with pain, abduction was zero to 40 degrees with pain, external rotation was zero to 50 degrees with pain, and internal rotation was zero to 45 degrees with pain.  At the March 2010 VA examination, right elbow flexion was zero to 100 degrees with pain, forearm supination was zero to 75 degrees without pain, and forearm pronation was zero to 65 degrees without pain.  The Veteran also testified at the October 2010 Board hearing that the right thigh scar is tender to the touch.  At the March 2010 VA examination, the scar was non-tender to palpation.  The VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  Thus, the Board is of the opinion that the Veteran should be afforded additional VA examinations.  

Finally, the Board notes that the Veteran requested that any new VA examinations be conducted at the VA Medical Center (VAMC). 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination at a VAMC to determine the severity of any current right shoulder rotator cuff tendonitis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria. 

2.  The Veteran should be scheduled for a VA examination at a VAMC to determine the severity of any current right elbow epicondylitis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria. 

3.  The Veteran should be scheduled for a VA examination at a VAMC to determine the severity of any current residuals of right thigh lipoma scar.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria. 

4.  Then the RO should readjudicate the matters on appeal.  If the claims for increased ratings for right shoulder rotator cuff tendonitis, right elbow epicondylitis, and residuals of right thigh lipoma scar remain denied, the RO should issue an appropriate supplemental statement of the case and afford the claimant and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


